Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Optical system in claim 12 (and dependent claims).
Control unit in claim 12 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 3-9, 11, 13-19, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Su U.S. Patent/PG Publication 20140160012.
Regarding claim 1:
A method of controlling a head-up display for a vehicle, the method comprising: (Su [0005] In order to raise driving safety, Head-Up-Display (HUD) device has become a basic and standard outfit of a vehicle.).
 performing a distance measurement using a displacement sensor for measuring a distance to the face of a driver (Su [0025] step S16, calculate the distance between the eyes and the image capturing device).
 and performing a display position adjustment comprising adjusting a display position and a display angle of head-up display information based on the measured distance to the face of the driver (Su [0025] And finally, in step S24, project the parameter-corrected coordinate model to the front of the driver, so that the projected position of the coordinate model overlaps that of the position field of view of the driver.) since a change in position is also a change in angle between the information and the user.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Su. Su further teaches  wherein performing the distance measurement comprises: 
 measuring a plurality of distances at a plurality of measurement angles of the displacement sensor and calculating the distance to the face based on the plurality of distances measured at the plurality of measurement angles of the displacement sensor (Su  [0023] Wherein, the distance measuring module 104 can be an infrared light distance measuring module. The processing unit 12 utilizes a face image recognition technology to calculate the facial features 3-D coordinates of the driver, based on the facial features and distances between them obtained by the information capturing unit 10. The facial features 3-D coordinates of the driver include: the distance between the eyes and the image capturing device 102, the height from eyes to the ground, and the face rotation angle (namely, the direction of driver's view), that are used to estimate the position field of view position for the driver looking to the front (namely, the field depth). The position field of view is used to generate an overlap error correction parameter, to correct and update a coordinate model. The display unit 14 projects the corrected coordinate model to the front of the driver, such as the windshield of the vehicle.) since there is continuous checking, if a user moves or there are different height users, there will be a plurality of measurement angles between the user and sensor. The claim does not clearly require that the displacement sensor itself moves.
Regarding claim 12:
 A head-up display for a vehicle, comprising: (Su [0005] In order to raise driving safety, Head-Up-Display (HUD) device has become a basic and standard outfit of a vehicle.).
 a displacement sensor configured to measure a distance to the face of a driver (Su [0025] step S16, calculate the distance between the eyes and the image capturing device).
 a light source (Su [0034] In the present invention, the display illumination of display unit can be adjusted depending on it is daytime or nighttime) and display panel configured in combination to display vehicle driving information (Su [0023] The display information in the coordinate model include: the traffic lane, position of the vehicle, speed limit, and other related driving information, etc.).
 an optical system configured to project an image displayed on the display panel onto a windshield or combiner and to control a position and an angle of the projected image (Sy [0033] [0033] In step S22, upon calculating the position of the display to be projected, the projected display information having the overlapped traffic lane marking of the actual traffic lane and the obstacle in front, namely the new coordinate model, can be obtained. Then, in step S24, utilize the display unit 14 to project the new coordinate model onto a viewable panel 24 or a windshield 25.).
 and a control unit configured to adjust a display position and a display angle of head-up display information based on the measured distance to the face of the driver (Su [0025] And finally, in step S24, project the parameter-corrected coordinate model to the front of the driver, so that the projected position of the coordinate model overlaps that of the position field of view of the driver.) since a change in position is also a change in angle between the information and the user.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 10, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su U.S. Patent/PG Publication 20140160012 in view of Sala U.S. Patent/PG Publication 20120053793.
Regarding claim 10:
 The method of claim 1, has all of its limitations taught by Su. Su further teaches  wherein performing the display position adjustment comprises adjusting the display position and the display angle of the head-up display information based on (Su [0025] step S16, calculate the distance between the eyes and the image capturing device). (Su [0025] And finally, in step S24, project the parameter-corrected coordinate model to the front of the driver, so that the projected position of the coordinate model overlaps that of the position field of view of the driver.)
Su does not expressly disclose  using seat sensors. In a related field of endeavor, Sala teaches:
wherein performing the display position adjustment comprises adjusting the (Sala [0037] At box 206, the passenger 30 enters the front seat of the vehicle 10. At box 208, a seat cushion load sensor measures the seated weight of the passenger 30.)(Sala [0022] An identification and adjustment algorithm 60 performs the functions of driver and passenger identification and verification, and adjustment of the cockpit components for optimum comfort.)(Sala [0004] Many modern vehicles include systems for automatically positioning a driver seat and mirrors to a configuration which has been previously defined and stored for a particular driver. These systems can faithfully restore the driver seat and mirrors to a combination of locations and orientations which were previously set and stored by a driver. Some such systems can adjust the driver seat and mirrors to the preferred settings of a driver before the driver even enters the vehicle, by using a remote keyless entry key fob or other identifier to trigger the pre-adjustment. Other systems can configure radio, climate control, and other sub-systems to a driver's preferred settings, in addition to the seat and mirrors.)
and the measured distance to the face of the driver (Sala Claim 4: measuring occupant height and weight data) since height is a distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust vehicle values based on seat sensors as taught by Sala. The 
Regarding claim 20:
 The head-up display of claim 12, has all of its limitations taught by Su. Su does not expressly disclose  using profiles. In a related field of endeavor, Sala teaches:
  wherein the control unit is further configured to:
 read, from a driver-position integrated memory system (IMS), a driver position information including a predetermined distance to the face of the driver, (Sala [0030] FIG. 3 is a flow chart diagram 100 of a process used by the occupant recognition and verification system 12 to recognize and verify the identity of the driver 28. At box 102, the vehicle owner defines profile data for as many individuals as desired. As described above, the profile data can include age, gender, standing height, sitting height, weight, medical history, and other information about each individual. For individuals expected to be the driver 28 of the vehicle 10, a remote keyless entry key fob number association can also be defined. The profile data can be uploaded to a telematics service, and then downloaded to a driver profile database 104 onboard the vehicle 10. Or the profile data can be loaded onto a smart card or smart phone device, a USB drive, or other apparatus, and transferred to the driver profile database 104.)(Sala [0038] At box 214, configuration parameters are monitored for the front seat passenger's interior space. This begins with the seat cushion load measurement from the box 208, and can also include seat positions, temperature settings, voice data, and any other data which could be used to identify the front seat passenger 30.)
and provide a driver mismatch indication or driver absence indication responsive to detecting that the measured distance to the face of the driver differs by at least a predetermined ratio from the predetermined distance included in the driver position information (Sala [0033] The driver verification calculation at the decision diamond 120 comprises a comparison of the actual cockpit configuration parameters with the expected cockpit configuration parameters. A mathematical similarity function is used to determine the correlation between the actual cockpit configuration and the expected cockpit configuration. Generally, the mathematical similarity function is evaluated and compared to a threshold value. Verification may be successful if the difference between the value of the similarity function and the threshold is positive, or if the difference is negative, depending on how the similarity function is defined. An example of this calculation is described below.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust vehicle values based on profiles as taught by Sala. The motivation for doing so would have been that it is a simple substitution for input method, where Su obtains distance information to adjust values, and Sala provides a wider variety of input methods including height (distance), weight and more, to adjust a wider variety of car configuration values, which are tied to profiles. Therefore it would have been obvious to combine Sala with Su to obtain the invention.
Regarding claim 21:
 The head-up display of claim 12, has all of its limitations taught by Su. Su further teaches  wherein performing the display position adjustment comprises adjusting the display position and the display angle of the head-up display information based on (Su [0025] step S16, calculate the distance between the eyes and the image capturing device). (Su [0025] And finally, in step S24, project the parameter-corrected coordinate model to the front of the driver, so that the projected position of the coordinate model overlaps that of the position field of view of the driver.)
Su does not expressly disclose  using seat sensors. In a related field of endeavor, Sala teaches:
wherein performing the display position adjustment comprises adjusting the (Sala [0037] At box 206, the passenger 30 enters the front seat of the vehicle 10. At box 208, a seat cushion load sensor measures the seated weight of the passenger 30.)(Sala [0022] An identification and adjustment algorithm 60 performs the functions of driver and passenger identification and verification, and adjustment of the cockpit components for optimum comfort.)(Sala [0004] Many modern vehicles include systems for automatically positioning a driver seat and mirrors to a configuration which has been previously defined and stored for a particular driver. These systems can faithfully restore the driver seat and mirrors to a combination of locations and orientations which were previously set and stored by a driver. Some such systems can adjust the driver seat and mirrors to the preferred settings of a driver before the driver even enters the vehicle, by using a remote keyless entry key fob or other identifier to trigger the pre-adjustment. Other systems can configure radio, climate control, and other sub-systems to a driver's preferred settings, in addition to the seat and mirrors.)
and the measured distance to the face of the driver (Sala Claim 4: measuring occupant height and weight data) since height is a distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to adjust vehicle values based on seat sensors as taught by Sala. The motivation for doing so would have been that it is a simple substitution for input method, where Su obtains distance information to adjust values, and Sala provides a wider variety of input methods including height (distance), weight and more, to adjust a wider variety of car configuration values. Therefore it would have been obvious to combine Sala with Su to obtain the invention.
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616